Citation Nr: 1747704	
Decision Date: 10/25/17    Archive Date: 11/01/17

DOCKET NO.  14-03 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for a chronic upper gastrointestinal disorder.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Showalter, Associate Counsel







INTRODUCTION

The appellant is a Veteran who served on active duty from August 2008 to December 2011.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Milwaukee, Wisconsin Department of Veterans Affairs (VA) Regional Office (RO). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The most recent statement of the case (SOC) addressing the current appeal for a chronic upper gastrointestinal disorder was completed in January 2014.  Since that time additional evidence pertinent to the claim has been received, specifically evidence of a diagnosis provided by the Veteran's private physician in correspondence dated October 2014.  Without a waiver of initial RO consideration, a remand is necessary for the issuance of a supplemental statement of the case (SSOC) that considers all of the evidence of record associated with the claims file.  38 C.F.R. § 19.31, 19.37 (2016). 

The Board notes that this new evidence provides a diagnosis for the Veteran's chronic upper gastrointestinal disorder.  To date, none of the VA examinations have provided a diagnosis and accordingly have not provided a medical opinion that addresses whether the Veteran's diagnosed gastrointestinal disorder is related to service. Accordingly, the AOJ should also schedule a new VA examination before adjudicating the claim to address whether or not the Veteran's diagnosed gastroesophageal reflux disease (GERD) was caused by or relates to events during his period of active service. 

Finally, the claim was initially denied in a rating decision dated March 2012.  But it appears a complete copy of that rating decision, detailing the reasons for the initial denial of the claim, has not been associated with the claims file (only a partial copy is available).  On remand, the AOJ should also associate a complete copy of the March 2012 rating decision with the claims file. 

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should associate with the claims file a complete copy of the March 2012 rating decision that initially denied the claim for service connection for a chronic upper gastrointestinal disorder. 

2. The AOJ should arrange for an appropriate examination to ascertain the nature and likely cause of the Veteran's chronic upper gastrointestinal disorder.  Pathology, symptoms (frequency and severity), and any associated impairment of function should be described in detail.  The Veteran's entire record, including this remand, must be reviewed by the examiner in conjunction with the examination, and all indicated tests and studies must be completed.  The examiner should elicit from the Veteran a detailed history regarding the onset and progression of relevant symptoms.  Based on this review of the record and the examination and interview of the Veteran, the examiner should provide opinions that respond to the following:  

a) The Board notes that the Veteran has a diagnosis of GERD from his private physician.  Please identify the likely cause for his diagnosed chronic upper gastrointestinal disorder.  Specifically, is it at least as likely as not (a 50% or better probability) that such disability was incurred in, related to, or caused by the any incident or event during the Veteran's military service?  The Board notes that the Veteran had several instances of gastrointestinal pathology during service.  The examiner should provide a complete rationale in support of any opinions offered.  If the examiner is unable to provide any requested opinion, he or she must explain why such an opinion would be speculative. 

2. Finally, the AOJ should consider all new evidence received since the January 2014 SOC and adjudicate the claim.  If the benefits sought remain denied, the AOJ should issue an appropriate SSOC and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review. 


The Veteran has the right to submit additional evidence and argument on the remanded matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  As a remand, this matter must be handled expeditiously.  38 U.S.C.A. §§ 5109B, 7112 (2014).



_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




